DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “calculating the power (Paq) necessary to be used in the at least one fuel-heating device so that the temperature of the fuel (Tc) downstream of the at least one fuel-heating device is maintained during an anticipated variation in a flow rate of the fuel injected in the combustion engine, the variation in the flow rate corresponding to a variation in a speed of the combustion engine” is unclear. Specifically, it is unclear precisely what parameter(s) are required to be calculated/determined. 
If a system calculates the heater’s required power based on engine speed, it may be implicit that this calculation is made in consideration of an anticipated variation in flow rate, even though the parameter of flow rate, per se, was not actually determined (or at least it was not included in this calculation). That is, the quality of being “anticipated” does not require a parameter to actually be calculated. Without explicitly requiring the parameter to anticipated” would appear to speak to the intention of the designer and is broad enough to be satisfied by use of a proxy parameter (such as engine speed, in this case) to the anticipated parameter (flow rate, in this case).
Similarly, if a system calculates the required power based on an anticipated variation in flow rate, it may be inherent that this calculation “corresponds” to a variation in engine speed, even though the parameter of engine speed, per se, was not actually determined (or at least it was not included in this calculation).
Moreover, a system could calculate the heater’s required power based on some other relevant parameter (e.g. load), which may also maintain the temperature of the fuel during a variation in fuel flow rate and may also correspond to a variation in engine speed. Such a calculation would appear to satisfy the limitation at issue without actually including a determination of a fuel flow rate or an engine speed.
Applicant is asked to indicate precisely which parameters must be calculated/determined (i.e. used as an input, output, or computational parameter) in order to satisfy the limitation at issue. If the intention is to require the calculation/determination of one or more of fuel flow rate, variation in fuel flow rate, engine speed, variation in engine speed, or the like, it is suggested that Applicant amend the language to explicitly require such calculations/determinations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2010-38024 A) (translation provided 9/17/20) [in view of Pellizari et al. (US 6,913,004)] in view of Costa (US 8,936,010).
In re claim 1, Suzuki discloses a method of control of fuel temperature injected in a combustion engine having a fuel [0001], the combustion engine comprising:
an engine control unit (fig 1: 22) in the combustion engine, 
at least one fuel-heating device (19) positioned in contact with the fuel near a fuel rail (15);
at least one fuel-heating control unit connected by means of at least one data connection to the engine control unit ([0023]: “the heater control circuit for controlling the heater 19 may be provided separately”), the at least one fuel-heating control unit electrically connected to the at least one fuel-heating device (apparent), where the at least one fuel-heating control unit controls the operation of the at least one fuel-heating device (apparent);
It is apparent that the two control units are connected by means of at least one data connection, as it is conventional for subsystem control units to communicate with a main control unit. Additionally, Suzuki discloses coordination of various aspects such as setting the target fuel temperature as a function of fuel pressure and alcohol concentration [0027]. However, insofar as it may not be explicitly stated, it would have been obvious to connect the control units with a data connection, as it is a known technique at least to coordinate various engine functions. 
the method comprising the successive steps of: 
measuring the temperature of the fuel (Tc) downstream of the at least one fuel-heating device (via 21);
reading a target temperature of the fuel (Ta) downstream of the at least one fuel-heating device [0027]:
comparing the temperature of the fuel (Tc) downstream of the at least one fuel heating device with the target temperature of the fuel (Ta) downstream of the at least one fuel-heating device [0024];
calculating the power (Paq) necessary to be used in the at least one fuel-heating device so that the temperature of the fuel (Tc) downstream of the at least one fuel-heating device is maintained during an anticipated variation in a flow rate of the fuel injected in the combustion engine, the variation in the flow rate corresponding to a variation in a speed of the combustion engine; applying the calculated power (Paq) 
At least in stating, “The amount of heat per unit time given from the fuel heating means to the fuel changes according to the operating state of the fuel heating means (for example, supplied power)...”, Suzuki suggests that the power supplied to the heater is variable, which further suggests that an appropriate power supply for a given condition is calculated and then applied. (Also, see above, Claim Rejections – 35 USC 112, regarding satisfying this feature without actually determining some of the variables therein.) However, insofar as this is not explicitly stated, it would have been obvious to perform the claimed feature, as discussed below*.
comparing the temperature of the fuel (Tc) downstream of the at least one fuel heating device with the target temperature of the fuel (Ta) [0024].
It is apparent that the process of Suzuki is continuously/repeatedly performed in order to achieve the target temperature. Additionally, the strategy of continuously/repeatedly monitoring and adjusting associated parameters in order to achieve a target condition is well known and thus would have been obvious to apply in the system of Suzuki.
*Regarding the limitation, “calculating the power (Paq) necessary to be used in the at least one fuel-heating device so that the temperature of the fuel (Tc) downstream of the at least one fuel-heating device is maintained during an anticipated variation in a flow rate of the fuel injected in the combustion engine, the variation in the flow rate corresponding to a variation in a speed of the combustion engine”, this feature is satisfied by Suzuki, as discussed above. Additionally, Pellizari discloses an engine system wherein fuel heating is variably controlled (abstract) to maintain a target temperature (abstract) and is based on an anticipated fuel flow (col 17, ln 18 – 27) and an input engine speed (col 13, ln 43 – 56).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Suzuki by providing the recited control strategy, as taught by Pellizari, as it is a known technique 

Suzuki lacks:
wherein the at least one fuel-heating device is positioned in contact with the fuel in the fuel rail.
However, in the present context, the location of the fuel heating device in Suzuki (i.e. in the fuel delivery pipe upstream of the fuel rail) is not significantly different from the fuel rail itself. To be clear, it would appear that the device of Suzuki would perform substantially the same if the heating device were moved to the fuel rail. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide wherein the at least one fuel-heating device is positioned in contact with the fuel in the fuel rail, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Moreover, it is known to place such fuel heating devices in the fuel rail. For example, see Costa (abstract; fig 2: 1, 8). 
It would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Suzuki by providing wherein the at least one fuel-heating device is positioned in the fuel rail (such that it is in contact with fuel in the fuel rail), as is known and evidenced by Costa, as it is a known technique at least for space-saving and ease of assembly, and thus is within the capability of one having ordinary skill.
In re claim 2, Suzuki discloses wherein an interruption of the application of power to the at least one fuel-heating device occurs when the temperature of the fuel downstream of the at least one fuel-heating device is greater than the target temperature of the fuel [0024]. 
In re claim 3, Suzuki discloses wherein an interruption of the application of power to the at least one fuel-heating device occurs when the temperature of the fuel downstream of the at least one fuel-heating device is equal to the target temperature of the fuel [0024].
In re claims 4 and 5, it is apparent that at least one of the following must be true of the system of Suzuki:
(claim 4) wherein the temperature of the fuel is processed by the engine control unit. 
(claim 5) wherein the temperature of the fuel is processed via the at least one fuel-heating control unit. 
Anyway, it would have been at least obvious to try to provide either feature at least since they represent a small number of finite options with predictable results. For example, the temperature processing may be done by the engine control unit so as to be able to incorporate other relevant parameter values available to the engine control unit; or the temperature processing may be done by the heating control unit so as to be able to compartmentalize this feature for ease of integration of the unit.

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747